Case 1:19-cv-06185-AJN Document 3-1 Filed 07/02/19 Page 1 of 46

EXHIBIT A
AD

SUN

(FILED. NEW YORK *

 

  

  

a9 Page 21ip#® no. 653015/2019

CRM

 

NYSCEF Boc. NO. 1

NEW YORK STATE SUPREME COURT
NEW YORK COUNTY

Xx
CHRISTOPHER GEORGE , JESSICA CHANDRA, :
LISA JAME, CHELSEA MALEY, APRIL :
BODDIE, MICKAEL LOUIS, EDUARDO LEACH, :
JOSH FOLAN, LOGAN YVAIRO, and BASMA
ATTIEH, on behalf of themselves and a class of
similarly situated individuals,

 

Plaintiffs,
¥,

STARBUCKS CORPORATION d/b/a
STARBUCKS COFFEE COMPANY,

Defendant.

 

To the above-named Defendant:

RECEIVED NYSCEF: 05/21/2019

SUMMONS

Plaintiff designates
NEW YORK COUNTY
as the place of trial

The basis of the venue is:
residence of Plaintiffs

YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve
a copy of your answer, or, if the complaint is not served with this summons, to serve a notice of
appearance on the Plaintiffs’ attomeys within twenty (20) days after service of this summons,
exclusive of the day of service (or within thirty (30) days after the service 1s complete if this
summons is not personally delivered to you within the State of New York); and in case of your
failure to appear or answer, judgment will be taken against you by default for the relief

demanded in the complaint.

1 of 45
  

AD

(FILED: NEW YORK ‘CGUN
NYSCEF DOC. NO. 1

Dated: May 21, 2019
New York, New York

9 Page 3irp#& no. 653015/2019
RECEIVED NYSCEF: 05/21/2019

Ox

 

WIGDOR LLP

oo ZEY__—

“Touglas H. Wigdor
David E. Gottlieb
Renan F. Varghese

 

85 Fifth Avenue

New York, NY 10003
Telephone: (212) 257-6800
Facsimile: (212) 257-6845
dwigdor@wigdorlaw.com
dgottlich@wigdorlaw.com
rvarghese@wigdorlaw.com

Counsel for Plaintiffs and the Proposed
Class

2 of 45
(FILED: NEW YORK “COUN :
NYSCEF Boc. No. 1 RECEIVED NYSCEF: 05/21/2019

    

m9 ~Page 4fp#® no. 653015/2019

CRM

 

 

NEW YORK STATE SUPREME COURT

NEW YORK COUNTY

x

CHRISTOPHER GEORGE , JESSICA CHANDRA, :

LISA JAME, CHELSEA MALEY, APRIL :

BODDIE, MICKAEL LOUIS, EDUARDO LEACH, : Index No.:

JOSH FOLAN, LOGAN YAIRO, and BASMA :

ATTIEH, on behalf of themselves and a class of : CLASS ACTION COMPLAINT
similarly situated individuals, :

 

Plaintiffs, : Jury Trial Demanded

vy.

STARBUCKS CORPORATION d/b/a
STARBUCKS COFFEE COMPANY,

Defendant, :
4

 

Plaintiffs Christopher George, Jessica Chandra, Lisa Jame, Chelsea Maley, April Boddie,
Mickael Louis, Eduardo Leach, Josh Folan, Logan Vairo, and Basma Attieh , individually, and
on behalf of a proposed Class (the “Class” or “Plaintiffs”), by and through their understgned
counsel, as and for their Complaint against Defendant Starbucks Corporation d/b/a Starbucks
Coffee Company (“Starbucks” or “Defendant”), hereby allege as follows:

PRELIMINARY STATEMENT

I. Starbucks has built itself into one of the most recognizable brands in the world by
selling an image of a company that cares about its products and its customers — and it asks its
customers to pay a hefty premium for its products as a result. The reality is a far different story.
Starbucks stores throughout Manhattan have for many years been permeated with a toxic
pesticide called Dichlorvos (2,2-dichlorovinyl dimethyl phosphate or “DDYP”), which is highly
poisonous and completely unfit for use in proximity to food, beverages and people. Starbucks

knows about the poisonous qualities of DD VP and knows that it has been used in Starbucks’

3 of 45
(FILED: NEW YORK “COUN
NYSCEF Boc. NO. 1 RECEIVED NYSCEF: 05/21/2019

    

a9 ~Page Siip#& no. 653015/2019

CRM

 

 

stores throughout Manhattan, but has neither taken appropriate action to stop its use nor
informed customers about the dangerous conditions to which they have been unwittingly being
exposed. In doing so, Starbucks has knowingly put its customers’ well-being at risk.

2. DDVP is an active ingredient emitted into the air by products called “No-Pest
Strips,” which are only intended to be used in unoccupied structures to rid such structures of
vermin, bugs and insects. However, they are explicitly nat to be used anywhere human beings
are present, and especially in situations where the pesticide could come into contact with food
and/or drinks. The label on these products clearly warns:

“Do not use in the food/feed areas of food/feed processing or
food/feed manufacturing or food/feed service establishments,”
and “Do not use in kitchens, restaurants or areas where food is
prepared or served.”

3. The Center for Disease (“CDC”) control has cautioned that:
“Dichloryos can chemically react with an important enzyme in
your brain and nerves called acetylcholinesterase and stop
them from working properly. When this happens, signals sent
between your nerve cells and to your muscles are disrupted.”

4. The CDC has further warned that symptoms from DDVP exposure imclude:
“loss of bladder control,” “muscle tremors,” “labored
breathing,” “nausea,” “anxiety,” “diarrhea,” “muscle
weakness,” “convulsions” and paralysis” and that morc scvere
exposurc can even “result in coma, inability to breatbe and
death.”

5, On numerous occasions over the last several years, Starbucks’ employees and
third-party exterminators have informed regional and district management — both verbally and in
writing - about the improper and dangerous use of No-Pest Strips throughout stores in

Manhattan. Nonetheless, despite these complaints, Starbucks has continued to allow No-Pcst

Strips to be used in its Manhattan stores — left to contaminate the food and beverages that

4 of 45
AD

(FILED: NEW Fore ‘coon no «Page 6ifp#& no. 653015/2019
NYSCEF boc. NO. 1 RECEIVED NYSCEF: 05/21/2019

    

Oni

 

Starbucks sells to consumers as the most premium products available. Needless to say,
Starbucks has closely held this information and has not disclosed to the public that DDVP has
poisoned the environment in its stores.

JURISDICTION AND VENUE

6. The Court has personal jurisdiction over Defendants pursuant to Civil Practice
Law and Rules (“CPLR”) § 302. Starbucks is authorized to conduct business in New York,
regularly conducts business within the state and derives a substantia] portion of its revenue from
New York State. Moreover, a substantial portion of the tortious acts and omissions giving rise to
this action took place in New York, NY. By way of example only, Starbucks has over 100 retail
stores in Manhattan. Plaintiffs all purchased Starbucks products at Starbucks stores in
Manhattan throughout the relevant time period, and, upon information and belief, were exposed
to the toxic chemical described below.

7. Venue is proper in thts Court pursuant to CPLR §503 because a substantial part of
the events and omissions giving rise to this action occurred in this district and because Plaintiffs
George, Chandra, Jame, and Boddie are all residents of New York, NY.

PARTIES

8. Plaintiff Christopher George is an adult resident of New York, NY.

9. Plaintiff Jessica Chandra is an adult resident of New York, NY.

10. Plaintiff Lisa Jame is an adult resident of New York, NY.

11. Plaintiff Chelsea Maley is an adult resident of Lindenhurst, NY.

12. Plaintiff Apnl Boddie is an adult resident of New York, NY.

13. Plaintiff Mickacl Louis is an adult resident of Brooklyn, NY.

14. Plaintiff Eduardo Leach is an adult resident of Brooklyn, NY.

S of 45
(FILED: NEW YORK “COUN
NYSCEF Boc. No. 1 RECEIVED NYSCEF: 05/21/2019

    

no Page 7iip#® no. 653015/2019

ORM

 

{3. Plaintiff Josh Fotan is an adult resident of Playa Del Rey, CA.

16. Plaintiff Logan Vairo is an adult resident of Bluffton, SC.

17. Plaintiff Basma Attich is an adult resident of Queens, NY.

18. Starbucks is a foreign business corporation organized and existing under the laws
of the State of Washington with a principal place of business at 240] Utah Avenue South,
Seattle, Washington 98134. Starbucks owns and operates a global chain of coffee shops
comprising over 13,000 stores in more than 70 countries.

FACTUAL ALLEGATIONS

 

I. BACKGROUND

15. Coffee is one of the most popular drinks in the word, and particularly in the
United States, where more than 60 percent of the population drinks at least one cup daily.’ This
makes the United States the biggest coffee consuming nation in the world, drinking
approximately 400 million cups of coffee per day.” The United States is home to more than
35,000 retail coffee shops.

16, In 1971, Starbucks was founded as a fledgling operation based on the inspiration
of three partners wbo saw an opportunity to provide high quality coffee to an otherwise stale
market for gourmet coffec.* However, it was not until 1987—-when Howard Schulz purchased

what was then a six store operation—that Starbucks started its famous ascent to the top of this

 

https://ww w. washingtonpost.com/news/wonk/wp/20 | 5/06/1 7/19-maps-and-charts-that-

explain-pretty-much-everything-about-coffee/utm_term=.b95517397784 (last visited May 14,

2019)
2

3

http://www.e-importz.com/colfee-statistics.php (last visited May 14, 2019)
hitps://wavw. beveragedaily.com/Article/2018/1 1/06/US-coffee-shop-market-graws-to-
45.4bn-valuation-in-2018 (last visited May 14, 2019)

q https://www.starbucks.com/about-us/company-information (last visited May 14, 2019)

 

 

 

6 of 45
AD

(FILED: NEW Fore ‘cGoN no «Page 8ifp#& no. 653015/2019
NYSCEF boc. NO. 1 RECEIVED NYSCEF: 05/21/2019

    

Oni

 

 

ultra-competitive market. In his first year at the helm, Mr. Schulz generated $1.3 million in
revenue.”

17. Within only a few years, Mr. Schulz had transformed Starbucks and would soon
thereatter forever change the way Americans drink coffee. By 1989, Starbucks had grown to 46
domestic store locations across the Northwest and Midwest. By 1992, when Starbucks held its
initial public offering (“IPO”), it had 140 U.S. locations and more than $73.5 million in revenue.
The IPO raised $25 million by selling 12 percent of the Company, putting its total valuation at
approximately $271 million.®

18. Of course, that was only the beginning of Starbucks’ road to coffee domination.
As of 2018, Starbucks had approximately 13,000 stores worldwide, served approximately 3.1
billion customers, generated $24.7 billion in revenue and employed more than 275,000
employees.’

Il. STARBUCKS’ CLAIMS ABOUT THE “STARBUCKS EXPERIENCE”

 

19, Starbucks ts widely used as a case study for its ability to market itself in a highly
competitive industry. Starbucks has implemented a relentless and widespread campaign to
convince the public that it provides premium products in a superior environment relative to other
retail coffec, beverage and food sellers.

20. In fact, Starbucks has coined a term to describe the premium environment it sells
its customers—the “Starbucks Experience.” As the Company has explained in its annual SEC

filings:

 

5 http://ceroncatalina.com/starbucks/mstory/ (last visited May 14, 2019)

6
Id.

; https://www-.sec.gov/Archives/edgar/data/829224/0000829224 18000052/sbux-

9302018x10xk.htm (last visited May 14, 2019)

 

7 of 45
(FILED: NEW YORK “COUN
NYSCEF Doc. No. 1 RECEIVED NYSCEF: 05/21/2019

    

x9 ~Page 9iip#® no. 653015/2019

ORM

 

[T]he Starbucks Experience is built upon superior customer service
and a seamless digital experience as well as clean _and_well-
maintained stores that reflect the personalities of the
communities in which they operate, thereby building a high
degree of customer loyalty.

21. Without any ambiguity, Starbucks holds out to its own shareholders m publicly
available documents that the cleanliness and well-maintenance of its stores builds customer
loyalty and is an integral part of what it offers to its customers.

22. The cleanliness of its stores is so critical because Starbucks actively urges
customers to not merely buy products there, but to congregate in its stores. Starbucks markets its
stores as a “Third Place” —a place on par with their homes and offices where its customers
gather and build a sense of community.” Starbucks states:

We arc committed to creating a culture of warmth and belonging
where everyone is welcome. This policy ts intended to help
maintain the third place enviromment in alignment with our
mission “to inspire and nurture the human spirit — one person, one
cup and one neighborhood at a time."

23. Ofcourse, Starbucks also attempts to convince the public that it sells premium
products made from premium ingredients. According to Starbucks, its care in selecting only the
best ingredients ensures that its food and beverages not only taste good, but substantively
improve its customers’ well-being.

24. For instance, but only by way of example, as the Company has explained in one

advertisement, its coffec contains the “Best Coffee for the Best You” and the “Taste of

Inspiration.”

 

Id. (emphasis added)

https://www.starbucks.com/about-us/company-information (last visited May 1, 2019)
https://stories.starbucks.com/press/20 1 8/use-of-the-third-place-policy/ (last visited May
I, 2019)

10

8 of 45
; Page 10;9ff66 no. 653015/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/21/2019

 

 

 

25. Starbucks emphasizes that the quality of its products and ingredients sets it apart
from its competitors. Starbucks tells its customers that any product other than its own is nothing

short of a “compromise:”

 

26. Starbucks also promises to oversee the entire production process, from farming to

distribution, to ensure that the Company’s products contain only those premium ingredients:

9 of 45
; Page 11:96 wo. 653015/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/21/2019

 

 

Starbucks is committed to selling the finest whole bean coffees and
coffee beverages. To ensure compliance with our rigorous coffee
standards, we control coffee purchasing, roasting and packaging
and the global distribution of coffee used in our operations.'!

27.‘ Starbucks maintains that this process has led to “an excellent reputation globally
for the quality of our products, for delivery of 4 consistently positive consumer experience and
for our global social impact programs.”””

28. As one popular Starbucks marketing campaign extolls, “It’s Not Just Coffee. It’s

Starbucks” and attempts to portray Starbucks coffee as uniquely premium:

 

29. From the quality of the ingredients to the process in which its products are made,
Starbucks promises its customers the “PERFECT” coffee and a coffee-drinking experience that

a customer “won’t find [] in any other cup of coffee:”

 

a https://s22.q4cdn.com/869488222/files/doc_financials/annual/2017/01/FY 17-Starbucks-
Form-10-K.pdf (last visited May 14, 2019)
Id.

10 of 45
: Page 129666 no. 653015/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/21/2019

 

 

coreie | HEART,

ISH T PERFECT. iS OU L.

we TIT SSTILWOT CR Nude

PERFECT fille,

MAKE SURE YOU'RE IN
_ASTARBUCKS

ee
aA BU -0 V Cy
' |W ANY OTHER CUP OF &

, i
j

[ imtasteaTE Ts STARGUORS, ad

ee STARGUCKS
mb ee a

30. Starbucks’ advertising campaign makes clear that its customers only receive the
best—premium products made with premium ingredients that can be enjoyed in a premium
environment.
it. STARBUCKS CHARGES PREMIUM PRICES FOR “PREMIUM” PRODUCTS

31. Starbucks openly admits that it charges a significantly higher price for its products
than its competitors do in exchange for the so-called premium products and environment
Starbucks, and Starbucks alone, provides.

32. According to the Company’s own estimates, Starbucks charges 38% more for its
coffee than do its competitors.'? The higher prices Starbucks charges only reinforces the image

it seeks to cultivate as a premium brand with premium products.

 

a https://markets. businessinsider.com/news/stocks/starbucks-stock-price-expensive-coffec-

in-morning-losing-to-cheaper-competition-afternoons-2018-6-1027320203 (last visited May 10,
2019)

 

9

LA. o£ 45
 

“3 TERK BERETS? oe GyCap Page 13:eiw6 no. 653015/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/21/2019

33. Far from hiding the fact that customers pay more to purchase its products, this

premium pricing is a central component of its marketing campaigns. Starbucks trumpets these

higher prices to differentiate it from cheaper (and supposedly lower quality) competition

34. In fact, Starbucks cautions customers against choosing a cheaper alternative as

such options would require them to pay some sort of ominous hidden price:

F. ay

She

r

BEWARE iz

OF A CHEAPER

(UP_OF COFFEE.
ITCOMESWITRA

PRICE.

f

a? ra
ask «5

~i—

AQGTKTSTARDUOHS = |

'

35. In another, similar, advertisement, Starbucks implores its customers to “consider

..» what you’re getting for your money.” As Starbucks claims, “the little extra you pay for our
coffee,” allows it to buy the highest quality ingredients and create “the right atmosphere to

dream, work and chat in,” because its customers “are buying a cup of coffee from a company

that cares” about them:

10

L262 45
Page 1496446 no. 653015/2019
05/21/2019

 

 

NYSCEF DOC. NO. 1

RECEIVED NYSCEF:

  
   
  
 

1?

qe

ip

ii *
Bs ee

YOU'RE BUYING.
TS WHAT YOu RE

 

B..... you bay

your enxt cup af roltes,
fossidar, Fur © RTT
what youre gelling for
yiner money.

At Star brea wr buy only
trom the Lop Us of ean |
awalladio, The pew peat
dem’) maks tbs cut. And.
whether it's » simgie
origim oF

morenenpion

eee ee blend. pou get

ee
—

beraus thal are

eurtared Crem fares to wap

ender wor ealehfol eye We
balck renet our beams umbil
they pop twiee. Thaere. Now
yom hoow That's wisi given
Atartrocke offen tle siges

tare bold, awespoe Barr,

But, whee yor boy Merb,
‘whether pos reali 1h or nel you're buying
into something Wigger Uias a sup of offen,
Yoo'rs oying inte « oalfer
thie Trough wa Startronks
Ghared Pineet™ program.
—_. we purchase more Fair Trade
coffee than any sompany In
Saas ae taunn coeur ak
formurs whe grow lie beans reesive @ abr
price tor ibeir band work. And, we invest

 

te cmd improve coffes-
Peering practice: wal
feEmvniiies areand
the globe, It's geod
eater karma

Clower te toms, the
Little extra yeu pay for
wer walle loin we hire
wand trio pope wie tere
thé differenes between
© Meeshioto sad io

@nppuceians.
Our peepiv are
Falonble Ms.
in retorn for

Sheir dadieee 2
on, we offer ————"
full hesitheare So
overage to everzons who
surke a1 lesed BD tours a
week. We ponliour fe do thle,
oven in beard times, bereuee
it's tee eight thing 19 do.

Oh. and © Hille bid of the price of 4 ony of
Starberks coffer helps Parnist the place

Hight stanephere to dierent, wert amd tient
in Wr all rend plaoae fies that tens dare,

Whew you sheves Starbucks, you are

ae aban ee
carve. Na wander II tastes we gon,

ITSMTNSTCOFELITSSTARBUCHS. —

ee ee ee

36. Starbucks’ message is clear—in exchange for paying a higher, premium price,
customers receive a clean, comfortable environment to enjoy food and beverages that are made
with only the best premium ingredients. Central in that message is that Starbucks will safeguard
the health and well-being of its customers.

37. As the Company has explained:

11

13 of 45
 

Page 159646 no. 653015/2019

 

NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 05/21/2019

|Djoing good is so much a part of who we are as people, a
company and a brand that our mission and values are
ingrained in our business strategy.’

38. Plaintiffs, who have all been loyal and frequent Starbucks customers, were aware
of the brand that Starbucks established—a caring company with a commitment to the highest
level of quality control in all facets of its business, from the products it sells to the stores in
which it sells them.

IV. STARBUCKS EXPOSES ITS CUSTOMERS TO TOXIC CHEMICALS

A. The Filthy Condition Starbucks Allows in its Manhattan Stores’

39. Starbucks has built a multi-billion dollar brand on its commitment to being a
company that uses only the highest quality ingredients in its products and to provide a clean,
comfortable environment where its customers can enjoy their purchases.

40. However, with respect the Starbucks locations in Manhattan, Starbucks has
knowingly failed to live up to its promises,

41. — Instead. as alleged in the Fox Complaint, Starbucks stores throughout Manhattan
have been allowed to fall into a state of disrepair resulting from the failure of the Company’s
employees to maintain proper sanitary conditions, such as, inter alia, promptly addressing food
spills, draining standing water and cleaning fecal droppings from rodents.

42. Glaringly, as alleged, the unsanitary conditions are often concealed in areas of the

storcs not immediately visible or accessible to customers, such as under sinks, behind cabinets

 

44

https://s22.q4cdn.com/869488222/files/doc_financials/annual/2018/2019-Proxy-
Statement.pdf (last visited April 18, 2019)

® All of the allegations concerning the unsanitary conditions at Starbucks’ Manhattan
stores contained herein are based on the information contained in Fox, et. al. v. Starbucks Corp.,
19-cv-04650 (the “Fox Complaint’).

i2

14 of 45
: Page 169646 no. 653015/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/21/2019

 

 

and in the food preparation area. Nevertheless, their proximity to the food and beverages poses a
substantial health hazard that Starbucks has chosen to ignore.

43, In some cases, the prevalence of disgusting conditions in certain stores caused the
formation of dangerous mold and growths inimical to the safety of human beings and garbage is

allowed to remain uncleaned for long enough to become faded and discolored:'®

 

 

- The following photographs were taken by Paul D’Auria, a former Pest Control

Technician who serviced Starbucks’ stores in Manhattan, as described below.

13

15 of 45
Page 17:9if66 no. 653015/2019

RECEIVED NYSCEF: 05/21/2019

 

 

NYSCEF DOC. NO. 1

 

44. These unsanitary conditions create a separate health issue—they form a breeding

ground for flies, cockroaches, fruit flies, silverfish and other insects and pests.

45. __ By way of example only, the following depicts the presence of maggots and the

eggs from fruit flies behind the coffee bar and under a sink in Manhattan locations:

a
~_
—
—
a
=
a
—T
es
as
=

 

46. _ This is hardly a secret internally at Starbucks. Starbucks’ corporate management
has reportedly been aware of the filthy environments in its Manhattan stores and has steadfastly

refused to address the issue. This failure to take action flies directly in the face of its claim of

14

16 of 45
 

Page 189646 no. 653015/2019

 

NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 05/21/2019

being “committed to being a deeply responsible company in the communities where we do
business.”"’

47. Rather than addressing the underlying circumstances that are the root cause of
these infestations, Starbucks has recklessly permitted and allowed its employees to use a toxic
pesticide in its stores to attempt to rid the locations of these problems.

B. No-Pest Strips With DDVP

Ag. In order to address the plague of insects that have resulted from the disgusting
conditions in its Manhattan stores, many of the Company’s employees use a product designed by
Spectrum Brands Holdings.

49. Specifically, many Starbucks employees in Manhattan have used insecticides

contained in the product sold under the name “Hot Shot No-Pest 2” strips (“No-Pest Strips’),

which are commercially available in many home and garden stores and online:

 

a https://s2?.q4cdn.com/869488222/files/doc_financials/annual/2018/201 8-Annual-
Report.pdf (last visited April 17, 2019)

i5

17 of 45
: Page 19;9bek6 no. 653015/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/21/2019

 

 

 

50. As described on its retail labeling:
Hot Shot No-Pest Strip utilizes controlled release technology to
slowly diffuse a deep-penetrating vapor in enclosed spaces for
up to 4 months. The clean, odorless vapor is evenly distributed
throughout the enclosed treatment area, killing visible and hidden
insects on contact and preventing new insect infestations while
you're away.
51. The active ingredient in these No-Pest Strips is the time-released vapor known as
DDVP, which kills insects.
52. Each No-Pest Strip is designed to disperse DD VP vapors throughout a 1,200
cubic foot room for a period of up to four months.
53. DDVP is asynthetic organic chemical that has been used as an industrial pesticide

for decades. However, DDVP is also poisonous to humans, as borne out by several studies

conducted by governmental agencies.

16

18 of 45
 

Page 20:9646 no. 653015/2019

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/21/2019

34. As explained by the CDC, “Dichlorvos can chemically react with an important
enzyme in your brain and nerves called acetylcholinesterase and stop them from working
properly. When this happens, signals sent between your nerve cells and to your muscles are
disrupted.”

55. | Among the symptoms associated with DDVP exposure are: loss of bladder
control, muscle tremors, labored breathing, nausea, anxiety, diarrhea, muscle weakness,
convulsions and paralysis.'°

56. More severe exposure “can result in coma, inability to breathe and death.”””

57. The toxic effects of DDVP on humans is significantly exacerbated when the
chemical is ingested orally, such as when consumed through food or water. DDVP symptoms
through oral exposure are much more pronounced and appear at a significantly higher rate,”!

58. As aresult, DDVP, and No-Pest Strips in particular, do not belong anywhere that
food preparation or consumption activities occur,

59, In addition to its other symptoms, the Environmental Protection Agency (the
“EPA”) has identified DDVP as a “probable carcinogen” in humans."*

60. The U.S. Department of Health and Human Services has also found that DD VP
may reasonably be anticipated to be a substance that causes cancer.”*

61. The CDC recommends that DDVP only be used in an enclosed space when any

humans present are given a respirator or other breathing apparatus.”

 

https://www.atsdr.cdc.gov/toxprofiles/tp88.pdf (last visited April 28, 2019).

 

 

19 Id.
20 Id.

2 id.

2 https://www.epa.gov/sites/production/files/2014-05/documents/table1.pdf (last visited
Apmil 28, 2019).

https://www.atsdr.cdc.pov/toxprofiles/tp88.pdf (last visited April 28, 20] 9).

 

7

19 of 45
Page 219646 wo. 653015/2019
NYSCEF boc. NO. 1 RECEIVED NYSCEF: 05/21/2019

 

 

62. As the CDC has explained, even short term exposure to DDVP could have
potentially lethal consequences to humans:
“|DDVP] may cause effects on the central nervous system.
Cholinesterase inhibitor, Exposure above the OEL
(Occupational Exposure Limit) may result in death.”
(Emphasis added).
63. The packaging of the No-Pest Strips itself confirms this fact, warning to

customers that it: “May be fatal if swallowed ... not to be taken internally by humans.”

Cc. Starbucks’ Pervasive Misuse of No-Pest Strips Throughout Manhattan

 

64, Given the lethal danger it poses to humans, the wamings contained on every box
of No-Pest Strips makes clear that it ts not to be used anywhere humans may be present.

65, In fact, No-Pest Strips can only be used in unoccupied structures, “provided that
they are unoccupied for more than four months immediately following placement of a pest strip,”
which is the full amount of time that they emit DDVP.

66. This four-month period coincides with the amount of time that the No-Pest Strips
emit DDVP.

67. Put another way, according to the manufacturer's own explicit warnings, it 1s
unacceptably dangerous for human beings to occupy a space contaminated with DDVP,
irrespective of the quantity of DDVP to which they were exposed.

68. Additionally, because the effects of DDVP are particularly severe when ingested
orally, the labeling clearly warns:

“Do not use in the food/feed areas of food/feed processing or
food/feed manufacturing or food/feed service establishments,”

and “Do not use in kitchens, restaurants or areas where food is
prepared or served.”

 

ar

http://www.aresok.org/npg/nioshdbs/npg/npgd0202.htm (Jast visited April 28, 2019).

 

i8

20 of 45
Page 2219646 no. 653015/2019
NYSCEF boc. NO. 1 RECEIVED NYSCEF: 05/21/2019

 

 

69. More importantly, Starbucks itself is well aware of the dangers associated with
DDVP. The intemal documentation provided by Starbucks to its “producers, processors and
suppliers” recognizes that DDVP has been classified as a “Highly Hazardous” Pesticide by the
World Health Organization.

70. Accordingly, Starbucks purports to have a “zero tolerance” policy for the use of
DDVP during its supply chain process, including for use by the farmers and producers from
which it sources its beans.”°

71. Incredibly, however, Starbucks does not follow such strict standards when it
comes to the use of this toxic chemical in its stores, where it directly comes into contact with the
Company’s customers and contaminates the food and/or drinks that they consume.”°

72. Instead, as has been alleged in the Fox Complaint, throughout the last three years,
Starbucks has systematically allowed its employees to use No-Pest Strips throughout its
Manhattan stores, ostensibly to treat the insect infestations that resulted from the unsanitary
conditions that are present.

73. Just as reckless, the Fox Complaint makes clear that Starbucks has made no effort
to control where they were placed in the stores. By way of example only, though Starbucks

claims that there arc few items of sufficicnt quality “good enough” for the Starbucks “bakery

case,” DDVP strips are among the items Starbucks permits next to its food:

 

s see “C.A.F.E. Practices Verifier and Inspector Operations Manual v5.3,” Starbucks

Coffee Company, Oct, 2017, at p. 68 (emphasis added).
“6 All of the allegations conceming the intsuse of No Pest Strips in Starbucks” Manhattan
stores contained herein the Fox Complaint.

i9

21oof 45
Page 23;96r46 no. 653015/2019
NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 05/21/2019

 

 

GOOD ENGUGH 10 ACCOMPANY

STARBUCKS COFFEE.
LUCKILY, WE NOW HAVE THEM
ALL IN OUR BAKERY CASE.

—S9—-

 

74. These No-Pest Strips, which are designed to emit enough DDVP to cover a 1,200
cubic foot room, are instead sealed in an approximately 3’x2’ enclosed space, coating the bakery

items therein with a dangerous amount of poison.

20

22 of 45
: Page 24;9bek6 no. 653015/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/21/2019

 

 

75. Similarly, No-Pest Strips are placed next to the actual food preparation

equipment, where they contaminate any food made at Starbucks:

 

J

76. | No-Pest Strips have also been placed under store counters (next to active mouse

21

23 of 45
Page 2519646 wo. 653015/2019
NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 05/21/2019

 

 

 

77. No-Pest Sips have also been placed adjacent to air vents, where the toxic
chemicals would be more widely dispersed throughout the store, increasing the exposure of its

customers and products to DDVP:

22

24 of 45
Page 26:96r46 no. 653015/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/21/2019

 

 

 

78. In addition, although the warning label on the No-Pest Strips specifically states
that multiple strips must be kept “at least 10 ft. apart,” Starbucks has allowed its employees to

pile as many as half a dozen on top of each other:

23

25 of 45
: Page 27r9bek6 no. 653015/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/21/2019

 

 

 

79. In placing so many No-Pest Strips in such close proximity, Starbucks multiplies
the amount of DDVP emitted into the atmosphere, and thus, the risk of toxic exposure to its
customers, to increase exponentially.

80. ‘The following are a handful examples of the blatant misuse of No-Pest Strips

throughout Starbucks stores in Manhattan:

24

26 of 45
Page 289646 nwo. 653015/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/21/2019

 

 

 

25

27 of 45
Page 2919646 no. 653015/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/21/2019

 

 

 

26

28 of 45
Page 30;96446 no. 653015/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/21/2019

 

 

 

27

29 of 45
Page 3119646 no. 653015/2019
NYSCEF boc. NO. 1 RECEIVED NYSCEF: 05/21/2019

 

 

81. Irrespective of where the specific No-Pest Strips were located, in all these
photographs they were each within feet of customers, including, upon information and belief,
Plaintiffs.

82. These customers were completely oblivious to the fact that every second they
remained in Starbucks brought with it addittona] exposure to a dangerous poison in the air they
breathed and in the products they consumed.

V. STARBUCKS’ CORPORATE MANAGEMENT IS AWARE OF THE
FLAGRANT MISUSE OF NO-PEST STRIPS IN ITS MANHATTAN
LOCATIONS AND REFUSES TO TAKE REMEDIAL ACTION”

83. Paul D'Auria worked as a licensed, certified Pest Control Technician in New
York City for more than 21 years until his rettrrement in June 2018.

84, For approximately 15 of those years, Mr. D’Auria worked for AVP Termite &
Pest Control of New York, Inc. (“AVP”), an extermination services provider based in New York
City.

85. Through AVP, Mr. D’Auria was the Pest Control Technician primarily
responsible for servicing Starbucks.

86. Since 2013, it has been Mr. D’ Auria’s responsibility to provide routine, regularly
scheduled pest control and extermination services at almost all of the Starbucks stores located in
Manhattan. The Company’s stores were his exclusive, full-time account.

87. Mr. D* Auria was also responsible for answering any emergency calls that might
come in as a result of a sudden, unexpected infestation at a particular store in Manhattan.

88. Asaresult of his position, Mr. D’Auna visited nearly every Starbucks store in

Manhattan on multiple occastons between 2013 and his retirement in June 2018.

 

Again, the allegations herein are based on public allegations in the Fox complaint.

28

30 of 45
Page 3219646 no. 653015/2019
NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 05/21/2019

 

 

89. In his capacity as Pest Control Technician for Starbucks, Mr. D’Auria personally
observed the repeated use of No-Pest Strips throughout Starbucks’ Manhattan stores over the last
three years.

90. During his visits to these stores, Mr. D’Auna would photograph examples of the
No-Pest Strips at various Starbucks locations and include them as evidence supporting his
written complaints concerning their improper usage.

91. As has been publicly reported, Mr. D’Auria personally observed that “Starbucks
management personnel routinely placed numerous sets of DDVP No-Pest Strips within virtually
each of the more than 100 stores that he serviced.””8

92. As an expert in the field, and after having contracted lymphoma from exposure to
airborne toxins following the September 11, 2001 World Trade Center attack, Mr. D’Auria is
particularly wary of the effects of dangerous toxins in the environment.

93. Accordingly, Mr. D’Auria immediately recognized the harm that indiscriminately
exposing customers to DDVP would cause them and repeatedly escalated his concerns to his
supervisor, Hill Shwiner, who was the Director of Operations for AVP from 1990 through late
2018.

94. ‘Ms. Shwincr also personally obscrved the usc of No-Pest Strips while on-site at
various Starbucks locations and communicated her objections in person on those occasions.

95. Together, Mr. D’Auria and Ms. Shwiner repeatedly complained to members of
Starbucks management about the improper and flagrantly dangerous use of DD VP at locations

throughout Manhattan.

 

8 See Fox Complaint at 946.

29

31 of 45
Page 3319646 no. 653015/2019
NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 05/21/2019

 

 

96. Ms. Shwiner and/or Mr. D’ Auria delivered such written warnings to Starbucks
Regional and/or District Managers, inter alia, on or around: May 29, 2016; July 18, 2016;
August 1, 2016; August 10, 2016; October 25, 2016; March 1, 2017; June 28, 2017; July 5,
2017; September 11, 2017; September 26, 2017; October 15, 2017; October 17, 2017; January
16, 2018; March 17, 2018; and April 18, 2018.

97, Just by way of example, the warnings made by Ms. Shwiner and Mr. D*Auria
included the following complaints about the use of No-Pest strips in Manhattan Starbucks stores:

e “[Njo pest strips were bought by Starbucks and placed on top of cabinets and
should be removed.”

. “My tech or myself are down under cabinets working and work over and find
we've been working next to the strips breathing in the chemical not to
mention the fact that they aren’t allowed in food establishments.”

® “Recently there has been an increasing amount of stores we find them in. The
product label clearly states it’s a violation to use this product in food
establishment.”

° Warming that DDVP strips have been repeatedly “found in FOH under counters
hanging from pipes or on floor, on top of high cabinets near vents, one was
recently found inside a pastry||case.”

® “These are against the law to have in food establishments. The active
pesticide in strip, Dichlorvos, is toxic.”

e “[U|nder the pastry case at motor was a brand new pet strip with DDVP
which should never be used in food establishments. The motor fan was
probably circulating vapors throughout the store.”

® Referencing, among other things: “the improper use of this product and the
liability that it creates” as a result of the hazard to employees and others subject

to exposure in Starbucks stores.

° Emphasizing, among other things, that additional No-Pest Strips were discovered
on consecutive days in multiple stores and urging Starbucks’ Regional Quality

30

32 of 45
 

FILED:
NYSCEF DOC. NO. 1

(Emphasis

98.

Page 349646 no. 653015/2019
RECEIVED NYSCEF: 95/21/2919

Assurance Manager to reiterate to Store Managers that “these are illegal to use[,]
let alone toxic.”

“This is a serious hazard for those touching it and as well as those in the area. The
use of these strips has increased. This is [a] serious environmental issue.
Dichlorvos is an organophospate which affects the cholinesterase levels in the
brain and it interferes with proper working of the nervous system in insects
as well as humans.”

“A pest strip was hidden under the bagels.”

“DDVP strip was found in the pastry case.”

added).

Even recently, Starbucks was also independently informed about its improper use

of pesticides im its Manhattan stores by the Department of Health, which has cited it for

“Pesticide use not in accordance with label or applicable laws”:

 

inngecners

Prey thy ae

'
|

Date e

tescored finspect
ft

Date Pp

 

Graded Inspections F | Violations recorded in the following area (<) #t the initial operational cycle inspection conducted on 05/96/2019,
bate Pots} i ted

— Vexpectivns | 1) Food contact surface net prroely washed nesed and sambred afer each use and followeng any activity when contamination may have

9
Violation oowtts: 9
lu

7 | Sanitary Violations

ft
ens

2t
inn

—
P Pestode Use not in accordance with labe’ or applicable laws, Prohibited chemical used/stored, Open bait station used.

Srewerreese? ST 7 7 a Preresty maintainec
and/or not propery sealed raised spares or movable to allow acoesabulty for cleaning an al ades above and underreath the unt

‘ons

ma

We |

 

 

99.

Despite being repeatedly made aware of the dangerous and toxic risk to which it
was subjecting its customers, Starbucks ignored the complaints and continued to allow its

managers to use the No-Pest Strips in its stores.

100. In fact, Starbucks’ Regional Quality Assurance Manager admitted to Ms. Shwiner

in October

2017 that Starbucks personnel had failed to internalize “the importance of breaking

this habit” and instead continued to misuse DDVP in Manhattan-area stores with impunity,

31

33 of 45
Page 3519646 no. 653015/2019
NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 05/21/2019

 

 

101. Upon infonnation and belief, Starbucks continues to use these No-Pest Strips in
its stores in Manhattan to this day, having made the decision that it is more cost effective to pay
for the strips than clean up the underlying root cause of the infestalions—the unsanitary
conditions that pervade its Manhattan stores.

102. In doing so, Starbucks has intentionally and wantonly exposed its customers to
toxic chemicals with a complete disregard for the impact on their customers’ health.

NAMED PLAINTIFFS’ ALLEGATIONS

103. Plaintrffs are all loyal Starbucks customers who visited the Company’s Manhattan
locations and purchased Starbucks food and beverages over the last three years, making them all
victims of Starbucks’ false and misleading statements and fraudulent concealment of material
information related to its products.

104. As aresult, rather than purchasing premium products in a superior environment,
Plaintiffs have purchased inferior, poisoned products in an environment where the air is
permeated by a chemical the CDC has expressly stated is extremely harmful and dangerous to
humanis.

105. Upon mformation and belief, Plaintiffs were all present and paid a premium for
purchases at Starbucks stores in Manhattan at a time in which they were using No-Pest Strips.
As aresult, Plaintiffs were all exposed to dangerous and toxic amounts of DD YP.

106. Mr. George has visited Starbucks locations in Manhattan several times a month
over the last three years, varying his orders between a Grande Black Coffee, Tall Hot Chocolate,
a croissant or a side of fruit. Mr. George purchased products at Starbucks because he was under
the impression from Starbucks’ numerous marketing and advertisemcnt statements that he was

purchasing premium products in a premium environment.

34 of 45
Page 3619646 no. 653015/2019
NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 05/21/2019

 

 

107. Ms. Chandra has visited Starbucks locations throughout Manhattan approximately
once per week over the last three years where she has often enjoyed the Blonde Roast, the
Pumpkin Spice Latte and/or a breakfast sandwich. Ms. Chandra purchased products at Starbucks
because she was under the impression from Starbucks’ numerous marketing and advertisement
statements that she was purchasing premium products in a premium environment.

108. Ms, Jame has visited Starbucks locations throughout Manhattan several times per
week over the last three years, favoring a Grande Iced Triple Espresso or a Trenta Green Iced
Tea. Ms. Jame purchased products at Starbucks because she was under the impression from
Starbucks’ numerous marketing and advertisement statements that she was purchasing premium
products in a premium environment.

109. Ms, Maley has visited Starbucks stores throughout Manhattan on a near daily
basis over the last three years, where she customarily orders a Venti Caramel Macchiato or a
Grande Almond Milk Matcha Latte. Ms, Maley purchased products at Starbucks because she
was under the impression from Starbucks’ numerous marketing and advertisement statements
that she was purchasing premium products in a premium environment.

110. Ms. Boddie has visited Starbucks locations throughout Manhattan several times a
month over the last three years, and orders different products depending on her mood. Among
her favorite drinks are the Starbucks Cold Brew, the Caramel Latte and the Pumpkin Spice Latte.
Ms. Boddie purehased produets at Starbucks because she was under the impression from
Starbucks’ numerous marketing and advertisement statements that she he was purchasing
premium products in a premium environment.

111. Mr. Louis has visited Starbucks stores throughout Manhattan at least twice a week

over the last three years where he most often orders a Grande Hazelnut Coffee. Mr. Louis

33

35 of 45
 

Page 3719646 no. 653015/2019

 

NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 05/21/2019

purchased products at Starbucks because he was under the impression from Starbucks’ numerous
marketing and advertisement statements that he was purchasing premium products in a premium
environment.

i112. Mr. Leach has visited Starbucks locations throughout Manhattan several times a
week over the last three years and most commonly orders a Grande Green Tea and a cheese
Danish, Mr. Leach purchased products at Starbucks because he was under the impression from
Starbucks’ numerous marketing and advertisement statements that he was purchasing premium
products in a premium environment.

113. Up until May 2018, while he lived in New York, Mr. Folan visited Starbucks
locations throughout Manhattan several times a week, usually ordering a Venti Sugar-free
Vanilla Latte. Mr. Folan purchased products at Starbucks because he was under the impression
from Starbucks’ numerous marketing and advertisement statements that he was purchasing
premium products in a premium environment.

114. Ms, Vairo lived in New York until July 2016, during which time she visited
Starbucks Jocations in Manhattan on a daily basis. Her preferred order was a Venti Vanilla Latte
or a Venti Blonde Roast with extra soy. Ms. Vairo purchased products at Starbucks because she
was under the impression from Starbucks” numerous marketing and advertisement statements
that she was purcbasing premium products in a premium environment.

115. Ms, Attieh has visited Starbucks locations throughout Manhattan sevcral times a
month for the last three years where she orders either an Iced Java Chip or an Iced Caramel
Frappuccino. Ms. Attieh purchased products at Starbucks because she was under the impression
from Starbucks’ numerous marketing and advertisement statements that she was purchasing

premium products in a premium environment.

34

36 of 45
Page 389646 no. 653015/2019
NYSCEF boc. NO. 1 RECEIVED NYSCEF: 05/21/2019

 

 

116. Mr. George has visited Starbucks locations in Manhattan several times a month
over the last three years, varying his orders between a Grande Black Coffee, Tall Hot Chocolate,
a croissant or a side of fruit. Mr. George purchased products at Starbucks because he was under
the impression from Starbucks’ numerous marketing and advertisement statements that he was
purchasing premium products in a premium environment.

117. Given the pervasiveness of Starbucks’ advertising campaigns, Plaintiffs were all
aware of Starbucks’ statements claiming to offer its customers premium products containing only
the highest quality ingredients.

118. Similarly, Plaintiffs were aware of the statements and advertisements from the
Company equating the Starbucks experience with a safe and clean environment in which tts
customers could spend time enjoying these so-called premium products.

119. As aresult of these statements and advertisements, Plaintiffs expected that they
were purchasing premium products in a safe, clean environment; but Starbucks concealed that
that was not what they were actually selling. Plaintiffs did not get what they bargained for.

120. To the contrary, the food and beverages Plaintiffs purchased would not have had
any value to them and would not have been purchased at all had Starbucks informed them that
such products contained a poisonous chemical.

121. Beyond merely spending money on the products from Starbucks, Plaintiffs also
paid a premium cost, over and ahove what they would have spent on similar food and bevcrages,
to enjoy Starbucks preducts.

122. Plaintiffs also would not have entered Starbucks’ stores in Manhattan to purchase
any products if they were made aware of the fact that bcing in these storcs alone exposed them to

a toxic, potentially lethal, poison.

35

37 of 45
Page 3919646 no. 653015/2019
NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 05/21/2019

 

 

123. Collectively, Plaintiffs purchased products at numerous Manhattan stores,
including, but not limited to, the Starbucks stores located at:

® 13-25 Astor Pl, New York, NY 10003;

. 25 Unton Square West, New York, NY 10003;

° 10 Waverly Pl, New York. NY 10003;

® 222 Broadway, New York, NY 10007;

® 393 3rd Ave, New York, NY 10016;

® 296-300 3rd Ave, New York, NY 10010;

e 4W 21st St, New York, NY 10010;

. 80 Delancey St, New York, NY 10002;

° 482 West Broadway, New York, NY 10012;

* 14 Wall Street, New York, NY 10005;

. 250 W 57th St, New York, NY 10107;

® 301 W 145th St, New York, NY 10039;

® 325 W 49th St, New York, NY 10019;

® 871 8th Ave, New York, NY 10019:

° 1449 2nd Ave, New York, NY 10021;

® 1488 3rd Ave #A, New York, NY 10028;

° 1261 Lexington Ave, New York, NY 10028;
° 1142 Madison Ave, New York, NY 10028;
e 125 Chambers St, New York, NY 10007;

* 180 W Broadway, New York, NY 10013;

* 684 6th Ave, New York, NY 10010;

36

3B of 45
C Page 409646 no. 653015/2019
NYSCEF boc. NO. 1 RECEIVED NYSCEF: 05/21/2019

 

 

e 1095 Lexington Ave, New York, NY 10075;

° 245 E 80th St, New York, NY 10075;

a 1128 3rd Ave, New York, NY 10065;

® 822 Lexington Ave, New York, NY 10065;

° i542 3rd Ave, New York, NY 10028;

° 731 Lexington Ave, New York, NY 10022:

® 135 E 57th St, New York, NY 10022;

a 875 6th Ave, New York, NY 10001;

® 1500 Broadway, New York, NY 10036;

® 1077 3rd Ave, New York, NY 10065:

® 1585 Broadway, New York, NY 10036; and

° 5 E 40th St, New York, NY 10017

124. Upon information and belief, all of these stores used No-Pest Strips in the last
three years, thereby exposing Plaintiffs, and other customers, to toxic and harmful levels of
DDYP.

i25. What Plaintiffs did not, and could not know, however, is that Starbucks’
statements about its so-called premium products were knowingly false and misleading, Contrary
to what Starbucks” advertising clanned, the Company allowed its employees to use a poisonous
pesticide in its stores knowing DDVP was toxic, and potentially lethal, to its customers.

126. Asaresult of Starbucks’ misleading conduct, upon information and belief,
Plaintiffs were exposed to a dangerous amount of a poison in the air they breathed throughout

their time in the Company’s stores in Manhattan.

37

39 of 45
 

Page 4119646 no. 653015/2019

 

NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 05/21/2019

127. Additionally, because the DDVP was dispersed through the air, and kept in close
proximity to the products Starbucks sold, Plaintiffs ingested material and dangerous amounts of
the toxin in the food they ate and the beverages they drank.

128. Plaintiffs experienced significant emotional distress as a result of their unwitting
exposure to a chemical that is considered a potentially lethal carcinogen, including, but not
limited to, anxiety that they would develop serious health issues and fear for their physical well-
being as a result of consuming Starbucks’ products.

CLASS ACTION ALLEGATIONS

 

i29.  Plamtiffs seek redress in their individual capacities and on behalf of a Class
consisting of similarly situated consumers. Pursuant to CPLR $§ 901 e¢ seg., Plaintiffs seek
Class certification of a Class defined as follows:

All individuals who purchased a product from a Starbucks
location in Manhattan that was using No-Pest Strips in the last
three years.

130. Plaintiffs reserve the right to amend or modify the Class definition with greater
specificity or subclass divisions after discovery.

131. Excluded from the Class are: (i) any judge presiding over this action and their
family members; (ii) Starbucks, its subsidiaries, successors, or any entity in which Starbucks has
a controlling interest, Starbucks’ current or former employees, officers, or directors; (ili) persons
that properly exclude themselves from the Class; and (iv) the legal representatives, successors, or
assignees of any properly excluded persons.

132. Numerosity, The potential Class members as defined are so numerous that

joinder of all Class members is impracticable. While the exact number of Class members is

unknown because such information is in the exclusive control of Starbucks, upon information

38

40 of 45
 

Page 42196446 no. 653015/2019

 

NYSCEF Doc. No. 1

RECEIVED NYSCEF: 05/21/2019

and belief, the Class is greater than 100,000 individuals. Although precise determination of the

number of Proposed Class members is incapable at this time, it is significant and satisfies the

numerosity requirement of CPLR § 901(a)(1).

133.

Commonality. There are questions of law and fact common to Plaintiffs and the

Class that predominate over any questions affecting only individual Class members. These

common questions of law and fact include, inter alia, whether:

Starbucks violated New York’s General Business Law § 349;

Starbucks violated New York’s General Business Law § 350;

Starbucks engaged in, and continues to engage in, unlawful, deceptive and unfair
practices that are substantially likely to mislead the public, and therefore members
of the Class;

Starbucks engaged in, and continues to engage in, unlawful, deceptive and unfair
practices in representing to the public, and therefore the Class, that it provides
clean, comfortable stores that are a safe environment for its customers;

Starbucks engaged in, and continues to engage in, unlawful, deceptive and unfair
practices in representing to the public, and therefore the Class, that it controls the
quality of the products it sells to ensure that they only contain the highest quality
ingredients that are safe for public consumption;

Piamtiffs and the Class members paid a premium for Starbucks’ products;
Starbucks’ knowing and willful exposure of Plaintiffs, and Class members, to a
toxic, dangerous chemical, caused them to suffer emotional barm;

Starbucks’ deceptive conduct resulted in profits and pecuniary gain received from

consumers, including Class members;

39

41 of 45
Page 43,9646 no. 653015/2019

 

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/21/2019
e Class members are entitled to darnages under New York’s General Business Law
§ 349 and § 350;
e Declaratory and injunctive relief is available in this action;
s Plaintiffs and Class members are entitled to injunctive relief, attorneys’ fees and
costs; and
e Class members are entitled to equitable or any other forms of relief.

134. Typicality. Plaintiffs are members of the Proposed Class they seek to represent
and Plaintiffs’ claims are typical of the claims of the Class. Plaintiffs and Class members were
exposed and subjected to Starbucks’ uniform practices and policies surrounding its
misrepresentations to the public that it provides clean, hygienic stores, and safe, healthy products
that has resulted in, and will continue to cause, irreparable harm but for immediate action by the
Court, including, but not limited to, Plaintiffs and Class members paying a premium for
Starbucks’ products, and Plaintiffs and Class members suffering emotional distress from having
been unwittingly exposed to a poison.

135. Adequacy of Representation. Plaintiffs will fairly and adequately represent and
protect the interests of the Class members. Plaintiffs’ counsel are competent and experienced in
litigating class actions.

136. Superiority of Class Action. A class action is superior to other available
methods for the fair and efficient adjudication of this controversy because joinder of all of the
Class members is impracticable. Furthermore, the adjudication of this controversy through a
class action will avoid the possibility of inconsistent and potentially conflicting adjudication of
the asserted claims. There will be no difficulty in the management of this action as a class

action.

40

42 of 45
C Page 44,9646 wo. 653015/2019
NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 05/21/2019

 

 

137. Injunetive and Declaratory Relief. Starbucks’ practices are uniform as to all
Class members. Starbucks has acted or refused to act on grounds that apply generally to the
Class, so that final injunctive or declaratory relief is appropriate with respect to the Class as a
whole.
CLAIMS FOR RELIEF
FIRST CAUSE OF ACTION

(Violations of the General Business Law § 349)
On Behalf of Plaintiffs and the Class

 

138. Plaintiffs, on behalf of themselves and the Class, reallege and incorporate by
reference all preceding paragraphs as if they were set forth again herein.

139. Ag alleged herein, Defendants have been engaged in consumer-oriented conduct
towards Plaintiffs and the Class that has been false, misleading and deceptive in a material way.

140. As alleged herein, Plaintiffs and the Class suffered, and continue to suffer,
damages as a result of the alleged deceptive conduct.

141. Defendants’ conduct constitutes a willful violation of GBL §349.

SECOND CAUSE OF ACTION
(Violations of the General Business Law § 350)
On Behalf of Plaintiffs and the Class

142. Plaintiffs, on behalf of themselves and the Class, reallege and incorporate by
reference all preceding paragraphs as if they were set forth again herein.

143. As alleged herein, Defendants have engaged in false advertising as defined under
GBL § 350.

144. As alleged herein, Plaintiffs and the Class suffered, and continue to suffer,

damages as a result of the alleged false advertising.

145. Defendants’ conduct constitutes a willful violation of GBL §350.

41

43 of 45
Page 4519646 wo. 653015/2019
NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 05/21/2019

 

 

JURY DEMAND AND PRAYER FOR RELIEF

WHEREFORE, Piaintiffs and members of the Putative Class pray that the Court enter
judgment in their favor and against Defendant, containing the following relief:

A. A declaratory judgment that the actions, conduct and practices of Defendant
complained of herein violate the laws of the State of New York;

B. An injunction and order permanently restraining Defendant from engaging in such
unlawful conduct;

C. An injunction that Defendant cease allowing the use of No-Pest Strips in its
stores;

D. Declare this action to be maintainable as a class action pursuant to CPLR §§ 901
et seq., and direct Defendant to provide Plaintiffs with a list of all members of the Class,
including all last known addresses, telephone numbers and e-mail addresses of each such person,
so Plaintiffs can give such persons notice of this action and an opportunity to make an informed
decision about whether to participate in it;

E, Designate Plaintiffs as representatives of the Class, and their counsel of record as
class counsel;

F. An award of damages in an amount to be determined at trial, plus prejudgment
interest, to compensate Plaintiffs and members of the Class for all monetary and/or economic
damages;

G. An award of damages for any and ali other monetary and/or non-monetary losses
suffered by Plaintiffs and members of the Class in an amount to be determined at tnial, plus
prejudgment interest;

H. Award punitive and exemplary damages as requested herein, in an amount

42

44 of 45
C Page 46.96rk6 No. 653015/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/21/2019

 

 

sufficient to punish Defendant and deter others from similar wrongdoing;
1. Enter judgment for costs and attorneys’ fees, including litigation expenses

reasonably incurred in the prosecution of the action; and

J. Such other and further equitable relief as the Court may deem just and proper.
Dated: May 21, 2019
New York, New York Respectfully submitted,
WIGDOR LLP

oo DEY

“Douglas H. Wigdor
David E. Gottlieb
Renan F. Varghese

85 Fifth Avenue

New York, NY 10003
Telephone: (212) 257-6800
Facsimile: (212) 257-6845
dwigdor@wigdorlaw.com
dgottlieb(@wigdorlaw.com
rvarghese@wigdorlaw.com

Counsel for Plaintiffs and the Proposed
Class

43

45 of 45
